DETAILED ACTION
Claims 1-16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2020 and 3/28/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, Majidi et al. (US PGPUB 2012/0118066 A1, hereinafter Majidi) in view of  Vogt et al. (US Pat. No. 9,797,791 B2, hereinafter Vogt) represents the best art of record. However, Majidi in view of Vogt fails to encompass all of the limitations of independent claim 1.
Regarding claim 1, Majidi teaches a flexible pressure sensor (see Fig. 1 and 3, all elements; see also [0017]-[0019], discussion of flexible pressure sensor) comprising: a flexible body (105) formed of an elastomer (see [0018], elastomer 105) and in which a microchannel (115) is formed; a conductive material formed of a conductive liquid and filling the microchannel (see [0019], channels 115 filled with conductive liquid eGaIn).
Majidi fails to teach a plurality of microbumps formed of a hard material and disposed to be in surface-contact with an upper surface or a lower surface of a part of the microchannel.
Vogt teaches a flexible pressure sensor (see Fig. 1, 2A, and 2B, all elements; see also col. 3, line 64 through col. 5, line 46, discussion of pressure sensor elements) comprising: a flexible body (110) formed of an elastomer (see col. 3, line 64 through col. 5, line 46, ecoflex elastomer 110 described) and in which a microchannel (120) is formed; a conductive material formed of a conductive liquid and filling the microchannel (see Fig. 2A and col. 3, line 64 through col. 5, line 46, conductive liquid eGaIn fills microchannels 120); and a hard material disposed within part of the elastomer (see Fig. 1 and 2A, joystick 130 is a hard material within the elastomer 110).
However, Vogt also fails to teach a plurality of microbumps formed of a hard material and disposed to be in surface-contact with an upper surface or a lower surface of a part of the microchannel.
The critical advantage of the microbumps is that they allow for the sensitivity of the flexible pressure sensor to be adjusted via the size and shape of the microbumps in surface contact with the upper or lower surface of a part of the microchannel as described by the Applicant (see instant Specification, para. [0018]).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a flexible pressure sensor comprising: a flexible body formed of an elastomer and in which a microchannel is formed; a conductive material formed of a conductive liquid and filling the microchannel; and a plurality of microbumps formed of a hard material and disposed to be in surface-contact with an upper surface or a lower surface of a part of the microchannel, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855